DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Election/Restrictions
Applicant’s election without traverse of Group I (claims 23-32) in the reply filed on 3/11/2022 is acknowledged. Claims 1-22 and 33-35 have been canceled. Claims 23-32 are pending and are the subject of the present Official action.  

Priority
Applicant’s claim for the benefit of a prior-filed application PRO 62/253,836, PCT/US2016/061310 and CON of 15/774,809 filed on 11/11/2015, 11/10/2016 and 5/9/2018, respectively, under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 11/11/2015. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/2/2021 were received.  The submissions were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu (supra). 
Zhu describes methods for treating cancer using Hom-1 and its activators or inhibitors (Zhu, para 3). Zhu describes how Hom-1 acts as a negative regulator of cellular growth and plays a critical role in the terminal differentiation of monocytes into macrophages (Zhu, para 92-97 and 135). In Fig 4, Zhu shows that Hom-1 is endogenously expressed by monocytes, T cells, B cells and neutrophils (Zhu, para 23). In example 4, Zhu describes a modified monocyte which expresses an exogenous Hom-1 polypeptide which contains a Hom-1 homeobox domain (Zhu, para 132). In example 4, Zhu further describes both the repression and over-expression of Hom-1 and its therapeutic effects (Zhu, para 135 and 136). Zhu states that the “over-expression of Hom-1 in monocytes accelerated monocyte differentiation into macrophages as indicated by the elevated expression of CD71 on the surface of transfected cells” which lead to “pronounced morphology changes” including “enhanced phagocytotic activity and increased secretion of pro-inflammatory cytokines” (Zhu, para 136). Zhu describes an undifferentiated monocyte U937 cell containing GFPHom-1Tet which is activated when exposed to tetracyclin (Tet) and thereby overexpress a fusion of GFP and Hom-1 (Zhu, para 132). The resulting terminally differentiated macrophages in example 4 resembles the M1 phenotype (Zhu, para 135 and 136). Zhu describes Hom-1 expression constructs operatively linked to constitutive and inducible promoters or enhancer-promoter combinations, corresponding to the limitations described in claims 25 and 26 (Zhu, para 33, 66, 76, 82 and 90). Zhu describes measuring Hom-1 expression relative to a control prior to and during treatment (Zhu, para 60, 93 and 95). Zhu describes embodiments wherein an effective amount of a polypeptide is administered to induce Hom-1 expression in inflammatory cells such as macrophages (Zhu, para 12). Zhu describes oral, parenteral and topical administration routes for treating cancer (Zhu, para 8, 12, 38, 44 and claims 7, 12 and 18). Zhu’s explicit disclosure of administration routes for Hom-1 activators implicates administration of both the Hom-1 activator and the modified monocytes/macrophages. Zhu provides embodiments wherein the modified monocytes/macrophages are modified either in vivo or ex vivo or administered in conjunction with other drugs or therapy (Zhu, para 37). Thus, the disclosure of Zhu anticipates claims 23-30. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (supra) as applied to claims 23-30 above in further view of Nakagawa et al. US 2008/0248011A1. Published 10/9/2008 (hereinafter Nakagawa, cited in applicants IDS).
A description of Zhu can be found above. Zhu does not expressly describe administering autologous or heterologous modified macrophages or monocytes to a subject with cancer or repeated administration steps as described in claims 31 and 32, respectively. 
Nakagawa describes a cancer treatment procedure involving the administration of monocytes and macrophages to patients in need thereof (Nakagawa, para 69 and 76). Nakagawa describes both autologous and heterologous procedures for isolating the monocytes and macrophages from cord blood and other tissues as well as repeated administration steps (Nakagawa, para 76, 150, 187). 
It would have been prima facie obvious to one of ordinary skill in the art to administer the modified monocytes or macrophages disclosed by Zhu to a subject with cancer using the methods outlined by Nakagawa. Both Zhu and Nakagawa are concerned with cancer treatment methods using monocytes and macrophages. Therefore, it would have been a matter of applying a known technique (cellular administration as outlined by Nakagawa) to a known treatment (Hom-1 expressing monocytes or macrophages) which would yield predictable results. One of ordinary skill in the art would have been motivated to do so in order to investigate whether direct cellular administration of the modified monocytes would result in a more effective cancer therapy. Zhu provides ample evidence that this in fact would be the case (Zhu, para 92-97 and 135). One would have a reasonable expectation of success given that both Zhu and Nakagawa experimented with monocytes and macrophage therapies against cancer with positive results. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention as a whole to have been prima facie obvious to at the time the invention was made. 

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717 .02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 23-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-24 Application No: 16/075,479 (US Patent Application Publication Number US 2019/0085336; notice of allowance has been sent on 11/2/2021). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would anticipate the instant claims if they were available as prior art.
The patented claims are drawn to a method of treating an inflammatory disorder in a subject comprising providing a modified macrophage that has been treated with a Hom-1 inhibitor which contains an expression construct for expressing a Hom-1 inhibitor, wherein the Hom-1 inhibitor is an RNAi agent or an antisense oligonucleotide. The patented claims would fully anticipate the instantly claimed invention, which is drawn to a method of treating cancer comprising the administration of genetically modified macrophage or monocyte that contains an exogenous nucleic acid sequence encoding a Hom-1 polypeptide or a fragment that contains the gene homeobox domain. All of the dependent limitations are anticipated by the patented claims. Therefore, the presently claimed invention embraces the competing claims.

Claims 23-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 17-21 of copending Application No. 16/583,888 (US Patent Application Publication Number 2020/0223006A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would anticipate the instant claims if they were available as prior art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The competing claims are drawn to a method of treating a cancer comprising: providing a genetically modified macrophage or monocyte that contains an exogenous nucleic acid sequence encoding a Hom-1 polypeptide or a fragment that contains the gene homeobox domain, wherein the nucleic acid sequence is operably linked to a heterologous promoter and the modified macrophage or monocyte expresses the polypeptide or the fragment of interest thereof; and administering the modified macrophage or monocyte to a subject with a cancer. The co-pending claims would fully anticipate the instantly claimed invention, which is drawn to a method of treating a cancer comprising the administration of genetically modified macrophage or monocyte that contains an exogenous nucleic acid sequence encoding a Hom-1 polypeptide or a fragment that contains the gene homeobox domain. All of the dependent limitations are anticipated by the competing claims. Therefore, the presently claimed invention embraces the competing claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633